DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

      EGLISE BAPTISTE BETHANIE DE FT. LAUDERDALE, INC.,
                          Appellant,

                                      v.

           BANK OF AMERICA, N.A., and SUNTRUST BANK,
                          Appellees.

                               No. 4D20-1703

                               [May 26, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Nicholas Richard Lopane, Judge; L.T. Case No. CACE-
19-021587(03).

   Lawrence R. Metsch of MetschLaw, P.A., Aventura, for appellant.

   Tricia J. Duthiers and Elizabeth A. Henriques of Liebler Gonzalez &
Portuondo, Miami, for appellees.

DAMOORGIAN, J.

    Appellant, Eglise Baptiste Bethanie De Ft. Lauderdale, Inc.,
(“the Church”) appeals the final order granting Appellees’, Bank of
America, N.A. and Truist Bank, successor-by-merger to SunTrust Bank
(“the Banks”), motion to dismiss the Church’s complaint. The trial court
granted the motion to dismiss the complaint with prejudice on the basis
that “it lack[ed] subject matter jurisdiction based upon the doctrine of
ecclesiastical abstention.” We affirm the dismissal and, in so doing, rely
upon the Eleventh Circuit’s recent decision in Eglise Baptiste Bethanie De
Ft. Lauderdale, Inc. v. Seminole Tribe of Florida (Eglise II), 824 F. App’x 680
(11th Cir. 2020).

   In the underlying action, the Church, a Florida non-profit corporation
conducting business as a Baptist church, filed a complaint alleging that
the Banks negligently transferred control of the Church’s bank accounts
to Aida Auguste, the Church’s deceased pastor’s widow. Part and parcel
of the complaint were numerous allegations that Auguste and her
supporters were engaged in an illicit campaign to usurp the powers of the
elected Board of Directors of the Church and to gain control of its assets.
The Banks responded to the complaint with a motion to dismiss, making
several arguments, including that the action was barred pursuant to the
ecclesiastical abstention doctrine. The trial court held a hearing on the
Banks’ motion to dismiss and thereafter entered the final order dismissing
the complaint with prejudice based upon the ecclesiastical abstention
doctrine.

   On appeal, the Church argues that the trial court erred in applying the
ecclesiastical abstention doctrine because its claim for negligence against
the Banks did not ask the trial court to adjudicate an ecclesiastical rule,
custom, or law. In response, the Banks argue that the trial court properly
dismissed the case for lack of subject matter jurisdiction because the
Church’s negligence claims necessarily required the trier of fact to resolve
the question of which church faction controlled the Church and its bank
accounts. Therefore, the Banks reason that the issue of control implicates
the ecclesiastical abstention doctrine.

   We agree with the Banks. The Eleventh Circuit case, Eglise II, was
spawned out of the same set of events which produced the instant case.
In that case, the Church and Andy Saint-Remy 1 initially brought suit
against Auguste in federal district court. Eglise Baptiste Bethanie De Ft.
Lauderdale, Inc. v. Seminole Tribe of Fla. (Eglise I), No. 19-cv-62591, 2020
WL 43221, at *1 (S.D. Fla. Jan. 3, 2020). The plaintiffs brought claims
against Auguste for violation of 18 U.S.C. § 248(a)(2), alleging that
Auguste’s claim of leadership and exclusion of plaintiffs from the property
interfered with plaintiffs’ exercise of the First Amendment right of religious
freedom at a place of religious worship. Eglise I, 2020 WL 43221 at *1.
The district court dismissed the action, finding that plaintiffs’ allegations
against Auguste involved non-justiciable questions of internal church
governance. Id. at *12.

    The Eleventh Circuit agreed with the district court, acknowledging that
religious controversies are not subject to civil court inquiry. Eglise II, 824
F. App’x at 682–83 (“We have long recognized that both the Establishment
and Free Exercise Clauses require a prohibition on judicial cognizance of
ecclesiastical disputes. . . . [B]y entering into a religious controversy and
putting the enforcement power of the state behind a particular religious
faction, a civil court risks establishing a religion.” (internal citations and
quotation marks omitted)).

1   Saint-Remy is alleged in the complaint in this case to be the President of the
Church and the individual that “warned” the Banks that Auguste and her
supporters were engaged “in an illicit campaign . . . to gain control of the assets
of [the Church].”

                                        2
   The court observed that plaintiffs framed their claims against Auguste
as involving “merely a property dispute” rather than an ecclesiastical
dispute. Id. at 683. However, the court found that this framing ignored
two threshold issues:

      Before reaching the plaintiffs’ § 248 claim, a court would need
      to determine whether Auguste was the rightful successor to
      the church’s leadership and, if she was, whether Auguste had
      the authority to exclude the plaintiffs from the church’s
      property. Answering these questions would require us to
      inquire into church rules, policies, and decision-making and
      questions of church governance are manifestly ecclesiastical.

Id. (emphasis added); see also Serbian E. Orthodox Diocese for U.S. of Am.
& Can. v. Milivojevich, 426 U.S. 696, 717 (1976) (“[Q]uestions of church
discipline and the composition of the church hierarchy are at the core of
ecclesiastical concern . . . .”). The court concluded that “Auguste’s decision
to exclude the plaintiffs from church property and the related events are
part and parcel of ecclesiastical concerns (e.g., matters of church
governance, administration, and membership).” Eglise II, 824 F. App’x. at
683. It further held that “[t]he adjudication of these issues would
‘excessively entangl[e] [us] in questions of ecclesiastical doctrine or
belief’—the very types of questions we are commanded to avoid.” Id.
(alterations in original) (quoting Crowder v. S. Baptist Convention, 828 F.2d
718, 722 (11th Cir. 1987)). Thus, the Eleventh Circuit determined that
the district court correctly dismissed the plaintiffs’ case because the
dispute was ecclesiastical in its character. Id.

   Here, although the Church’s negligence claims against the Banks
involve a question of control over bank accounts, in order to resolve those
claims the court would necessarily have to decide which faction within the
Church controls the bank accounts. The only way for the court to make
this determination is for it to consider the Church’s internal governance
structure.      “[Q]uestions of church governance are manifestly
ecclesiastical.” Id. Accordingly, the trial court did not err in dismissing
the case for lack of subject matter jurisdiction based on the ecclesiastical
abstention doctrine.

   Affirmed.

MAY, J., concurs.
WARNER, J., dissents with opinion.


                                      3
WARNER, J., dissenting.

    I respectfully dissent, as dismissal of this complaint was not required
by the ecclesiastical abstention doctrine. Appellants argued that the case
could be decided on neutral legal principles, and to determine otherwise
goes beyond the four corners of the complaint. At best, therefore,
dismissal was premature. The ecclesiastical abstention doctrine applies
to church property disputes in hierarchical religious organizations. A
different rule applies to churches which are congregational organizations.
Based upon the correct rule, dismissal was error.

   As noted in the majority opinion, this case involves a claim against third
parties, the banks, for negligently transferring church bank accounts to
the control of the deceased church pastor’s wife after a schism in Church
power. The Church claims that, with knowledge of the internal dispute,
the banks transferred accounts to the wife, relying on “fraudulent
documents” showing that the wife was entitled to possession of the
accounts. In its complaint, the Church alleges that it “adheres to the
congregationalist mode of Christian church governance.” The banks
moved to dismiss the complaint, alleging that the ecclesiastical abstention
doctrine should be applied, because the court would have to determine
matters of church governance. The court agreed and dismissed the case.
The Church appeals.

   The ecclesiastical abstention doctrine was first recognized by the U.S.
Supreme Court in Watson v. Jones, 80 U.S. 679 (1871). The case arose
from a schism in a Kentucky Presbyterian church after the Civil War. The
Presbyterian Church in the United States is a hierarchical religious
organization in which the local church is governed by the Presbytery
comprising several churches in a geographical area. It in turn is governed
by the Synod which is composed of all Presbyteries in a state or region.
Finally, the national General Assembly is the highest governing body of
the organization. Id. at 681–83.

    Distilling a lengthy and complicated history of the case, the members
of this Kentucky congregation had split into two groups, holding opposing
positions on the war and slavery. Id. at 684 n.6. Each group elected
Trustees of the Church. The General Assembly, however, had removed the
trustees of one group and dropped them from the church rolls; an act that
the removed group contended was not within the General Assembly’s
authority. The question thus posed in Watson concerned who owned and
controlled the church property: the original church which was part of the
hierarchical Presbyterian structure or the members of the church who had
rejected General Assembly authority to remove their pastor and trustees.

                                     4
The circuit court determined that the original church members were
entitled to the church property pursuant to the regulations of the
Presbyterian Church and the authority of the General Assembly.

    Before the Supreme Court, the ousted members argued that the
determination of the “ecclesiastical courts” (in this case the General
Assembly) should not be accepted as conclusive by civil courts. In
disputes regarding the right of property, civil courts should have the ability
to examine whether the institution has adhered to its own principles and
governing authority. In rejecting that contention, the Court set forth the
principles for adjudicating cases regarding the rights to property held by
religious organizations.      It provided one rule for congregational
organizations, independent of any supervisory organizational authority,
and a different one for hierarchical organizations, such as the Presbyterian
Church. The Court stated:

      The second class of cases which we have described has
      reference to the case of a church of a strictly congregational
      or independent organization, governed solely within itself,
      either by a majority of its members or by such other local
      organism as it may have instituted for the purpose of
      ecclesiastical government . . . .

      In such cases where there is a schism which leads to a
      separation into distinct and conflicting bodies, the rights of
      such bodies to the use of the property must be determined by
      the ordinary principles which govern voluntary associations.
      If the principle of government in such cases is that the
      majority rules, then the numerical majority of members must
      control the right to the use of the property. If there be within
      the congregation officers in whom are vested the powers of
      such control, then those who adhere to the acknowledged
      organism by which the body is governed are entitled to the use
      of the property.

         ....

      But the third of these classes of cases is the one which is
      oftenest found in the courts, and which, with reference to the
      number and difficulty of the questions involved, and to other
      considerations, is every way the most important.

      It is the case of property acquired in any of the usual modes
      for the general use of a religious congregation which is itself

                                      5
      part of a large and general organization of some religious
      denomination, with which it is more or less intimately
      connected by religious views and ecclesiastical government.

          ....

      In this class of cases we think the rule of action which should
      govern the civil courts, founded in a broad and sound view of
      the relations of church and state under our system of laws,
      and supported by a preponderating weight of judicial
      authority is, that, whenever the questions of discipline, or of
      faith, or ecclesiastical rule, custom, or law have been decided
      by the highest of these church judicatories to which the
      matter has been carried, the legal tribunals must accept such
      decisions as final, and as binding on them, in their application
      to the case before them.

Id. at 724–27.

   To simplify these holdings, in cases involving churches that follow a
congregational form of government, civil courts should decide church
property disputes by ordinary principles of association law. This generally
will result in a majority rule determination of which side of a church
schism controls the property. Where a church is part of a hierarchical
organization, decisions by the highest tribunal of the organization must be
accepted as final in the civil courts for church property disputes. 2

   The Florida Supreme Court adhered to these principles in St. John’s
Presbytery v. Central Presbyterian Church of St. Petersburg, 102 So. 2d
714, 718 (Fla. 1958), a case involving a hierarchical church:

      When the church is representative, republican or episcopal in
      government, the authorities uniformly hold that the church
      property whether held by an express or an implied trust

2 Although many courts have treated the ecclesiastical abstention doctrine as a
question of subject matter jurisdiction, I do not think that is the proper
understanding of the doctrine. The civil courts have jurisdiction over the dispute
but are bound by the decision of the highest ecclesiastical court. For instance,
in Watson the federal circuit court did not dismiss the dispute based upon the
doctrine. Instead, being bound by the decision of the General Assembly, it
entered judgment declaring the General Assembly-supported members as the
owners of the church property and enjoining the removed members from
possession of any property. Watson v. Jones, 80 U.S. at 699–701. This was the
decision affirmed by the Supreme Court. Id. at 735.

                                        6
      cannot be diverted from the parent church by those who
      withdraw from it and form a separate denomination. It
      matters not whether those who withdraw from the mother
      church constitute a majority or a minority faction, the church
      property remains with the mother church.             There are
      exceptions to this rule when the schism occurs in a church
      whose government is congregational in form like the Baptist or
      Congregational denominations but in churches bound
      together by associated ecclesiastical government when the
      local church is obedient to a larger or more important religious
      organization and is governed by it, such as the Presbyterian,
      Catholic, Episcopal, Methodist and Lutheran, I have found no
      exception to this rule. They could not function under any
      other rule.

(emphasis supplied).      The court reiterated the difference between
hierarchical religious organizations and organizations following the
congregational form of government in Mills v. Ballwin, 362 So. 2d 2 (Fla.
1978), vacated, 443 U.S. 914 (1979), reinstated 377 So. 2d 971 (Fla. 1980).
The court quashed a decision by the First District determining that
whether the church was hierarchical or congregational was immaterial to
the property dispute arising out of the church schism. The supreme court
disagreed and held that the hierarchical nature of the church controlled
the disposition of the property. Id. at 7.

  Florida appellate courts have applied the Watson rule with respect to
churches of congregational organization. For instance, in New Magnolia
Baptist Church, Inc. of Branford v. Ellerker, 353 So. 2d 204, 205 (Fla. 1st
DCA 1977), the court said:

      This case involves a dispute between two factions of a
      congregational, as distinguished from a hierarchical church.
      (See Baldwin v. Mills, 344 So. 2d 259 (Fla. 1st DCA 1977) and
      cases therein cited)        Although civil courts may not
      constitutionally delve into matters of an ecclesiastic nature
      they have the right, indeed the duty, of applying and enforcing
      sterile principles of property law. (Baldwin v. Mills, supra).

   In Carroll v. Fellure, 185 So. 2d 768, 769 (Fla. 1st DCA 1966), a church
had joined the National Association of Free Will Baptists. When the
association revoked the church pastor’s credentials, a majority of the
church voted to leave the association, and a minority sought to stay, filing
suit to divest the majority of title to the church property. Defendants
counterclaimed seeking an adjudication of their right to the church

                                     7
property. The decisive issue in the case was the form of government of the
church—whether congregational or hierarchical.           After a trial, the
chancellor determined that the church was independent and
congregational, and the majority had a right to withdraw from the
association and thus held title to the church property. In approving the
chancellor’s decision, the court noted that it was based upon a review of
the church’s rules and by-laws as well as the by-laws of the association
which expressly stated that local churches were independent
congregations. Id. at 769. The court cited to multiple other Florida cases
confirming that the Baptist Church had a congregational form of
government. Id. at 770; see Epperson v. Myers, 58 So. 2d 150 (1952); First
Indep. Missionary Baptist Church of Chosen v. McMillan, 153 So. 2d 337
(1963); Austin v. Mt. Zion Primitive Baptist Church of West Palm Beach, 165
So. 2d 412 (1964).

    Thus, the form of church government is critical to determining the role
of the civil courts in disputes involving church property. Where that form
of government is congregational, the court applies neutral principles of law
to decide the issue, and if those are insufficient, then the rule of the
majority. While the Church argued in the trial court and in this Court that
the court can apply neutral principles of law to determine these issues,
the trial court applied principles applicable only to a hierarchical
organization and improperly dismissed this case.

    The majority relies on Eglise Baptiste Bethanie De Ft. Lauderdale, Inc.
v. Seminole Tribe of Florida (Eglise II), 824 F. App’x 680 (11th Cir. 2020),
as authority for its decision. First, the appellate courts of this state are
bound only by decisions of the United States Supreme Court and not by
decisions of other federal courts. See Pignato v. Great Western Bank, 664
So. 2d 1011 (Fla. 4th DCA 1995). Second, the Eleventh Circuit did not
follow Watson, which was the applicable federal law regarding the extent
of civil court authority to decide issues regarding property disputes
involving churches with a congregational form of government. It relied on
Serbian Eastern Orthodox Diocese v. Milivojevich, 426 U.S. 696, 713, 96
S.Ct. 2372, 49 L.Ed.2d 151 (1976), which was a religious dispute involving
a hierarchical church organization. The Milivojevich Court not only
commenced its analysis with the principle of Watson relating to
hierarchical church organization, it detailed at length in a footnote the
evidence that the church was in fact part of a hierarchical organization.
Id. at 715 n.9. The Eleventh Circuit opinion in Eglise II even quoted a
portion of the opinion which limits the rule to hierarchical churches: “[W]e
‘are bound to accept the decisions of the highest judicatories of a religious
organization of hierarchical polity on matters of discipline, faith, internal
organization, or ecclesiastical rule, custom, or law.’ Milivojevich, 426 U.S.

                                     8
at 713, 96 S.Ct. 2372.” Id. at 683 (emphasis supplied). Thus, the court
applied the wrong law to a church with a congregational form of
government.

    There is no evidence in this record to show that the Church is a member
of a hierarchical body. Thus, there is also no evidence that there is a
higher tribunal to decide issues involving the Church property. By
abstaining from this dispute, we are leaving the parties to extra-legal
means to decide issues involving Church property, like the ownership of
the bank accounts at issue in this case. That is not a solution, and the
parties are entitled to resort to the civil courts to determine the issue based
upon neutral principles of law, or if those are not determinative, then
majority rule, in accordance with both federal and state law. No governing
rules or by-laws of the congregation are part of the record which might
show who has authority over the congregation’s property and resolve the
question. Nor is it established that a majority of the congregation has
determined any of the issues with respect to church government. Evidence
may be produced on any of these issues which would show that the
defendant banks were authorized to transfer the accounts as they did, but
it was premature to dismiss the case against the banks on the basis of
ecclesiastical abstention.

   The Church argued that this case did not require the application of
ecclesiastical doctrine and it could be decided on neutral principles of law.
That is the standard to be applied to churches with a congregational form
of government. The Church was correct, and the court prematurely
dismissed the complaint.

                             *        *         *

   Not final until disposition of timely filed motion for rehearing.




                                      9